COURT OF APPEALS
SANDEE BRYAN MARION                 FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE CLERK
  CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                             OF COURT
KAREN ANGELINI                            300 DOLOROSA. SUITE 3200
MARIALYN BARNARD                        SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                   WWW.TXCOURTS.GOV/4THCOA.ASPX                               TELEPHONE
PATRICIA O. ALVAREZ                                                                            (210)335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                  FACSIMILE NO.
 JUSTICES                                                                                      (210)335-2762



                                            April 27,2015


   Martha L. Cigarroa De Llano                                          Lynse Larance Guerra
   Person, Whitworth, Borchers & Morales                                710 Laurel Ave.
   602 E. Calton Road                                                   McAllen,TX 78501-2428
   Laredo, TX 78041


   Augustin Rivera, Jr.
   Dunn, Weathered, Coffey, Rivera &
   Kasperitis, P.C.
   611 S. Upper Broadway
   Corpus Christi, TX 78401



   RE:      Court of Appeals Number:       04-14-00167-CV
            Trial Court Case Number:       CC-04-143
            Style:                         Stephens & Johnson Operating Co.; Henry W. Breyer, III,
            Trust; CAH, Ltd.-MOPI for Capital Account; CAH, Ltd.-Stivers Capital Account; CAH,
            Ltd.-Wiegand Resources Capital Account Wiegand Resources; C.T. Carden; Myrl W.
            Deitch Trust; E.R. Godbout Family Trust; Margaret J. Godbout; F.R. Keydel; R.L.
            Keydel; Pennye K. Maloney; David R. McNitt; RCA Trust One; Donald B. Scott; Sunset
            Production Corporation; Genessee Country Museum v.          Charles W. Schroeder, Elsie A.
            Schroeder Schneider,    Hollis London, Terry Mengers Reel, Ted Mengers,                 Debbie
            Mengers Quates, August H. Setinmeyer, Carole Schroeder Miller, James M. Schroeder,
            Sally Schroeder Tinanus, James E. Schroeder, Sue Schroeder Stanford, Bill Schroeder,
            Wayne Hennecke, Diane Hennecke Rhodes, Jerri James, W. Tom Hailey, and Peggy
            Hailey


    Dear Counsel:


            Enclosed please find the order which the Honorable Court of Appeals has issued
    in reference to the above styled and numbered cause.

            If you should have any questions, please do not hesitate to contact me.


                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            /VltfA
                                                            Margaret H. Adams
                                                            Legal Assistant, Fourth Court of Appeals
                                                            210.335.3854